  


 HR 1071 ENR: To specify the size of the precious-metal blanks that will be used in the production of the National Baseball Hall of Fame commemorative coins.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 1071 
 
AN ACT 
To specify the size of the precious-metal blanks that will be used in the production of the National Baseball Hall of Fame commemorative coins. 
 
 
1.Size of precious-metal blanksSection 3(a) of the National Baseball Hall of Fame Commemorative Coin Act (Public Law 112–152) is amended— 
(1)in paragraph (1)(B), by striking have and inserting be struck on a planchet having a; and  
(2)in paragraph (2)(B), by striking have a and inserting be struck on a planchet having a.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
